EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****

Please amend the title as follows:

IMAGING APPARATUS TO WHICH AN INTERCHANGEABLE LENS APPARATUS IS ATTACHED THAT UTILIZE IMAGE CIRCLE INFORMATION OF AN IMAGING OPTICAL SYSTEM IN THE INTERCHANGEABLE LENS APPARATUS


**** End Examiner’s Amendment ****




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on September 17, 2021 and the IDS submitted on February 4, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Amendment
The Response, filed on January 20, 2022, has been received and made of record. In response to the Non-Final Office Action dated October 25, 2021, claims 1, 2, 4, 8-12 and 16 have been amended, and claims 18 and 19 have been newly added.

Response to Arguments
	Regarding the 35 U.S.C. 112(f) interpretation, the claim are and have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation at issue uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding the 35 U.S.C. 112(b) rejection of claims 9-13, Applicant had cancelled the indefinite subject matter from the claims.  Therefore the outstanding 35 U.S.C. 112(b) rejection of claims 9-13 is withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 1-5, 7, 8 and 14-17, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-5, 7, 8 and 14-17 has been withdrawn.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit” in claims 1-15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-15, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus, to which a lens apparatus including an optical system configured to form an image of an object is attachable, the imaging apparatus comprising an image sensor movable for an image stabilization, and a control unit configured to control a movement of the image sensor, wherein the control unit sets an origin position of the image sensor for the image stabilization by using first information on a relationship between each of a plurality of types of parameters of an imaging condition and position information of an image circle 
Regarding claims 16-19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a control method for an imaging apparatus including an image sensor movable for an image stabilization, and to which a lens apparatus including an optical system configured to form an image of an object is attachable, the control method comprising causing the imaging apparatus to set an origin position of the image sensor for the image stabilization by using first information on a relationship between each of a plurality of types of parameters of an imaging condition and position information of an image circle of the optical system corresponding to the imaging condition, the first information being transmitted from the lens apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697